Citation Nr: 0634224	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-05 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for congestive heart 
failure, to include as secondary to service-connected 
diabetes mellitus Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claim 
seeking entitlement to service connection for congestive 
heart failure, to include as secondary to his service-
connected diabetes mellitus Type II.

The veteran testified before the Board at a videoconference 
hearing in April 2006.  A transcript of the hearing has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).

Pursuant to its duty-to-notify, VA must inform the veteran of 
the information or evidence necessary to substantiate his 
claim.  38 C.F.R. § 3.159(b).  In this case, the RO provided 
the veteran with a letter in September 2003 that included 
notice as to the type of evidence required to establish 
service connection on a secondary basis, but not on a direct 
or presumptive basis.  While the veteran has not argued that 
his congestive heart failure was incurred during service, the 
RO did adjudicate the issue in its February 2004 rating 
decision.  On remand, therefore, the veteran should be 
provided with a corrective notice that relates the 
evidentiary requirements for both direct and presumptive 
service connection.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Effective October 10, 2006, the VA regulation addressing 
secondary service connection, 38 C.F.R. § 3.310, was amended 
to codify the findings of the Court in Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), which addressed the requirements 
for establishing secondary service connection based upon 
aggravation of the nonservice-connected disorder.  See Claims 
Based on Aggravation of a Nonservice-Connected Disability, 71 
Fed. Reg. 52,744 (Sept. 7, 2006).  While the veteran was 
provided with the former version of the regulation in the 
February 2005 Statement of the Case, on remand he should be 
provided with written notice of the new regulation.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for secondary service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these issues are involved in the present appeal, 
on remand the veteran must be provided with proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that 
informs him that a disability rating and effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date.

In addition to its duty-to-notify, VA must also assist a 
claimant in obtaining evidence to support his claim.  
38 C.F.R. § 3.159(c).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 C.F.R. § 3.159(c)(4).

In this case, the veteran was provided with a VA heart 
examination in October 2003.  While the examiner concluded 
that it was unlikely that the veteran's congestive heart 
failure was related to his diabetes mellitus Type II, the 
Board finds the examination does not provide a sufficient 
basis on which to decide the veteran's claim.  The VA 
examiner indicated that the claims folder was not available 
for review in conjunction with the examination.  While the 
examiner was able to review some of the veteran's VA medical 
history which had been stored electronically, most of 
evidence of record related to the veteran's heart consists of 
private medical records beginning in 1992.  It is essential 
in an examination that the disability is evaluated in 
relation to its history.  As the VA examiner only referenced 
VA medical records dating back to 2001, it is likely that he 
did not consider almost 10 years of relevant medical evidence 
when he provided his medical opinion.

The VA examiner also did not specifically address the issue 
of aggravation.  Service connection may be established on a 
secondary basis for a disability which is aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  However, the veteran may 
only be compensated for the degree of disability over and 
above the degree existing prior to the aggravation.  Id.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The October 
2003 VA examination report only provided that the veteran's 
congestive heart failure was not "related to" his diabetes 
mellitus.

Subsequent to the VA heart examination, in March 2004, the 
veteran submitted a letter from VA physician Dr. M.W. who 
concluded that diabetes is a "risk factor" for heart 
disease and the veteran's cardiomyopathy may be due to his 
diabetes.  The doctor, however, did not provide any 
underlying rationale or supportive evidence for his opinion.  
Service connection on a secondary basis under section 
3.310(a) requires not just "any" relationship between the 
service-connected disease and another disease, but rather it 
requires that the relationship be "proximate."  38 C.F.R. 
§ 3.310(a) ("[D]isability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.") (emphasis added).  Proximate is defined 
as "[c]losely related in space, time, or order."  
WEBSTER'S II NEW COLLEGE DICTIONARY 892 (1995).  It means 
"[i]mmediate; nearest; direct, next in order."  BLACK'S LAW 
DICTIONARY 1103 (5th ed. 1979).  "In its legal sense, closest 
in causal connection."  Id.  In law, proximate cause is 
"that which in natural and continuous sequence unbroken by 
any new independent cause produces an event, and without 
which the injury would not have occurred."  BARRON'S LEGAL 
GUIDES LAW DICTIONARY 63 (1984) (emphasis added); see also 
BLACK'S at 1103 (noting under "proximate consequence or 
result" that "[a] mere possibility of the injury is not 
sufficient, where a reasonable man would not consider injury 
likely to result from the act as one of its ordinary and 
probable results." (emphasis added)).  Clarification is 
therefore needed as to whether the alleged "risk factor" of 
diabetes mellitus was indeed a "proximate" cause of the 
veteran's congestive heart failure and not just a "mere 
possibility" of having caused or contributed to the 
disorder.

Accordingly, on remand, the veteran must be scheduled for a 
new VA heart examination, which should be conducted by a 
cardiologist.  As discussed above, the examiner must be 
provided with the claims folder and indicate the folder was 
reviewed in conjunction with the examination.  The examiner 
must assess the current nature of the veteran's congestive 
heart failure and provide a medical opinion as to the 
likelihood that the disorder was directly or proximately 
caused by his service-connected diabetes mellitus Type II.  
If a direct or proximate causal relationship is unlikely, the 
examiner must provide a medical opinion as to the likelihood 
that the congestive heart failure has been permanently 
aggravated or worsened by the diabetes mellitus.  And, the 
examiner must specifically address the implications of the 
March 2004 opinion of VA physician M.W.

The veteran should be afforded an opportunity to identify any 
additional medical treatment regarding his congestive heart 
failure received since February 2005, the date of the most 
recent medical evidence of record.  Appropriate action must 
then be taken to obtain the identified records.

The Board must emphasize for the veteran that the duty to 
assist "is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  A claimant for VA 
benefits has the responsibility to present and support his 
claims, 38 U.S.C.A. § 5107(a), and he cannot passively wait 
for assistance in circumstances where he should have 
information that is essential in obtaining the putative 
evidence, see Wood, 1 Vet. App. at 193.  The veteran now has 
another chance to provide information that could aid in 
substantiating his claim, and the Board encourages him to 
take full advantage of this opportunity.


Accordingly, the case is REMANDED for the following action:

1.  The AMC should undertake any 
additional development and/or notification 
deemed necessary for a full and fair 
adjudication of this case as required by 
recent Court decisions and updated agency 
protocol.  In particular, the veteran must 
be sent a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes the following:

a.  The evidentiary requirements to 
establish service connection on a 
direct, presumptive, and secondary 
basis, including by aggravation.

b.  Notice of the amendments to 
38 C.F.R. § 3.310(b), effective as of 
October 10, 2006.  The amended 
regulation provides:
	
	(b)  Aggravation of nonservice-
connected disabilities.  Any increase 
in severity of a nonservice-connected 
disease or injury that is proximately 
due to or the result of a service-
connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will 
not concede that a nonservice-
connected disease or injury was 
aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence 
created before the onset of 
aggravation or by the earliest 
medical evidence created at any time 
between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating 
activity will determine the baseline 
and current levels of severity under 
the Schedule for Rating Disabilities 
(38 CFR part 4) and determine the 
extent of aggravation by deducting 
the baseline level of severity, as 
well as any increase in severity due 
to the natural progress of the 
disease, from the current level.

c.  An explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The corrective notice should also address 
the division of responsibilities between 
the VA and the veteran for obtaining 
evidence, and it should request that the 
veteran submit "any" evidence in his 
possession that is relevant to his claims.

2.  The veteran should be afforded an 
opportunity to identify any additional 
medical treatment regarding his congestive 
heart failure received since February 
2005, the date of the most recent medical 
evidence of record.  Appropriate action 
must then be taken to obtain the 
identified records.

3.  After additional records, if any, have 
been obtained, the veteran should be 
scheduled for a VA heart examination with 
a cardiologist to address the current 
nature and etiology of his congestive 
heart failure.  The claims folder and a 
copy of this REMAND must be made available 
to the examiner in conjunction with the 
examination; the examiner must indicate 
that the claims folder was reviewed.  Any 
testing deemed appropriate by the examiner 
should be conducted.  A complete rationale 
should be provided for any opinion 
expressed.

If the veteran's symptomatology remains 
indicative of congestive heart failure, 
the examiner should include responses to 
the following items:

a.  State a medical opinion as to the 
likelihood (likely, unlikely, at least 
as likely as not) that the veteran's 
congestive heart failure was directly 
or proximately caused by his service-
connected diabetes mellitus Type II.  
(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.)

b.  If a direct or proximate causal 
relationship between the veteran's 
congestive heart failure and diabetes 
mellitus is unlikely, provide a medical 
opinion as to the likelihood that the 
congestive heart failure has been 
permanently aggravated or worsened by 
the diabetes mellitus.  (Temporary or 
intermittent flare-ups of symptoms of a 
condition, alone, do not constitute 
sufficient evidence of aggravation 
unless the underlying condition 
worsened.)  Indicate, if possible, the 
degree of aggravation in terms of the 
veteran's symptomatology.

c.  In providing a medical opinion, 
comment on the March 2004 opinion of VA 
physician M.W., who stated that 
diabetes is a risk factor for heart 
disease and the veteran's 
cardiomyopathy may be due to his 
diabetes.

4.  The claims folder should be reviewed 
to ensure that the foregoing requested 
development has been completed.  In 
particular, the examination report must be 
looked at to ensure that it is responsive 
to and in compliance with the directives 
of this remand and if not, corrective 
procedures should be implemented.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the veteran's claim should 
be readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, he should be provided a 
Supplemental Statement of the Case which 
includes a summary of evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


